—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Although the basis of the adjudication stated in the order is inapplicable to a neglect proceeding under article 10 of the Family Court Act, Family Court’s findings on the record are sufficient pursuant to Family Court Act § 1012 (f) (i) (A) to sustain the petition. We modify the order, therefore, by deleting from the first adjudicatory paragraph the finding that respondent failed to "plan for child” and substituting the finding that respondent failed to supply the child with adequate clothing and shelter. We further modify the order by deleting from the second adjudicatory paragraph the reference to subdivision (e) of Family Court Act § 1012 and substituting reference to subdivision (f) (i) (A). (Appeal from Order of Erie County Family Court, Honan, J.—Neglect.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.